Citation Nr: 9934984	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to an increased evaluation for residuals of 
fractures of the index and long fingers of the left hand, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury to the fifth finger of the right hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In June 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in November 1999.  

The Board notes that one issue developed and certified for 
appeal is entitlement to service connection for a left foot 
disorder.  While this case was in remand status, the veteran 
underwent a VA examination in September 1998.  At that 
examination, he stated that he did not have left foot 
symptoms in service, but rather he had problems with his 
right foot.  His statement was accepted by the RO as a claim 
of entitlement to service connection for a right foot 
disorder.  A rating decision in September 1998 denied 
entitlement to service connection for a right foot disorder.  
The veteran did not file a timely notice of disagreement with 
that determination and, consequently, a claim of entitlement 
to service connection for a right foot disorder is not before 
the Board at this time.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1999).  



FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has a current left foot disability.

2.  The index and long fingers of the left hand are 
essentially asymptomatic, with normal range of motion and 
sensation.

3.  The fifth finger of the right hand is essentially 
asymptomatic, with normal range of motion and sensation.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for a left 
foot disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  An increased evaluation for residuals of fractures of the 
index and long fingers of the left hand is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
4.73, Diagnostic Codes 5223, 5309 (1999).

3.  A compensable evaluation for residuals of an injury to 
the fifth finger of the right hand is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5227, 5309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Foot Disorder 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus of 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed in service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran's service medical records indicate that he was 
seen in April 1996 for left foot pain at the plantar fascii 
insertion.  The assessment was plantar fasciitis.  In 
September 1996, a physical evaluation board diagnosed left 
plantar fasciitis.  However, at a VA examination in September 
1998, the veteran complained of right foot symptoms and 
stated that in service he had symptoms of the right foot, not 
the left foot.  An examination of the left foot was negative.  
There is thus no competent evidence that the veteran has a 
current disability of the left foot, and so the claim of 
entitlement to service connection for a left foot disorder is 
not well grounded and will be denied on that basis.  
38 U.S.C.A. § 5107(a).  The claim is also not well grounded 
under 38 C.F.R. § 3.303(b) and Savage, because a chronic left 
foot condition in service and since service has not been 
demonstrated and there has not been continuous postservice 
symptomatology of the left foot.  

II.  Increased Ratings

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, 
therefore, finds that the veteran's claims for increased 
disability evaluations are well grounded, and no further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.73, Diagnostic Code 5309 provides that 
residuals of injuries of the intrinsic muscles of the hand 
will be rated on limitation of motion of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223, pertaining to favorable 
ankylosis of two digits of one hand, provides that limitation 
of motion of less than 1 inch in either direction is not 
considered disabling.  Diagnostic Code 5227 provides that 
ankylosis of the fifth finger is noncompensably disabling.  

With regard to the index and long fingers of the veteran's 
left hand, at a VA examination in September 1998, X-rays 
showed fractures of those digits to be completely healed, 
with no remaining deformity of the bone; there were screws in 
the metacarpal shaft areas.  Range of motion of the fingers 
of the left hand was good, and sensation was intact, 
according to the veteran.  He was working as a mail handler 
at a Post Office and he complained of some hurt when he 
gripped an object at the end of the day.  On examination, 
there was some mild crepitation over the extensor tendons of 
the left index and long fingers, indicating some rub from the 
screw heads.

As there is no limitation of motion of the index and long 
fingers of the left hand, and only minimal symptoms, the 
Board finds that an evaluation in excess of the currently 
assigned 10 percent rating is not in order.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5223, 
5309.  

The Board notes that a statement from the veteran was 
received at the RO in September 1997, in which he indicated 
that he was satisfied with the 10 percent rating for 
residuals of fractures of the left index and long fingers and 
wished to drop his appeal on that issue.  That statement was 
not filed in his claims file until October 1999.  The RO 
wrote to the veteran in October 1999 and asked him to confirm 
that he was withdrawing his appeal on that issue.  As no 
response was received by the RO from the veteran, the Board 
has proceeded to make a final disposition of that claim.  

With regard to the fifth finger of the right hand, VA X-rays 
of the right hand in September 1998 were entirely normal.  At 
the VA examination in September 1998, the veteran stated that 
he had good range of motion and sensation of the fifth finger 
of the right hand.  He complained of some discomfort in the 
area of the right fifth finger.  On examination, there was no 
swelling of the right hand, range of motion of the fingers of 
the right hand was full, and sensation and circulation were 
good.

As there is no limitation of motion of the fifth finger of 
the right hand and only minimal symptoms, if any, the Board 
finds that there is no basis to award a compensable 
evaluation for a disability of the fifth finger of the right 
hand.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5227, 5309.

While the Board has considered the doctrine affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issues on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left foot disorder is denied.

An increased evaluation for residuals of fractures of the 
index and long fingers of the left hand is denied.

An increased (compensable) evaluation for residuals of an 
injury to the fifth finger of the right hand is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

